Title: Enclosure: Hottinguer & Compagnie’s Bill for Carriage of a Box of Books, 1 July 1816
From: Hottinguer & Compagnie
To: Gelston, David


            Charges and Disbursements on 1. Package sundry Goods, marked and numbered as in the Margin, received by Hottinguer & Co from Mr Bure—at Paris and shipt on Board the United States Captain Destebecho to the address and for account and Risk of the Collector of the port of New-york. for account & risk of the late President the Honble Ths Jefferson.
            
            
              
                MTJ.
                1. PACKAGE
                 
                 
                 
              
              
                 
                Carriage from Paris   to Havre
                F.
                15
                40
              
              
                 
                Journeymen housing and unhousing
                 
                 
                75
              
              
                 
                Cartage to Store, Customhouse and Vessel
                 
                1
                05
              
              
                 
                Storage
                 
                 
                75
              
              
                 
                Permit and Customhouse-Clearance
                 
                2
                30
              
              
                 
                Officer’s fees
                 
                 
                 
              
              
                 
                Postage of Letters and Customhouse-Acquits
                }
                5
                 
              
              
                 
                Commission on Receipt and Shipping
              
              
                 
                Errors excepted   
                F.
                25
                25
              
              
                 
                Havre, July 1st 1816.Hottinguer & Co    
                 
                 
              
            
          